Title: To James Madison from Valentin de Foronda, 13 June 1808
From: Foronda, Valentin de
To: Madison, James



Muy Señor mio:
Philadelphia 13 de Junio 1808.

Me es sumamente sensible tener que dar quexas à este Gobierno de alos, de violencias, de faltas de consideracion à mi Augusto Soberano, de hostilidades y de violaciones de los sagrados derechos de las Naciones, como lo hago en el dia de Dn Manuel Elebert, Comandante de la Lancha Cañonera de los Estados Unidos No 2. que se halla apostada en el Rio de Santa Maria, con el fin de velar sobre el cumplimiento del Embargo decretado por los Estados Unidos.
Ha tenido la osadia de sacar de las aguas de la Jurisdiccion Española la Belandra Nancy, y el Bergantin Plough.
Es cierto que despues de haber reflexionado su atentado, ha devuelto las dos Embarcacíones, pero esto no le lava la atroz ofensa hecha al Rey mi Amo.  El crimen fue cometido: asi espero de la sabiduria de este Gobierno que retire del servicio à un oficíal tan inconsiderado, y que le imponga las demas penas propias à un delito de esta naturaleza.
Despues sacó de las aguas que corresponden tambien à España, à la Goleta Maxica Americana que no ha debuelto, como consta en la Protesta hecha en St. Marys.
Espero pues, de la Justicia de esto Gobierno que impondrá tambien al Oficial Dn. Manuel Elbert, la pena que corresponde por este segundo delito, y que se le obligará à que vuelva la Goleta Maxica al parage donde la apresó, satisfaciendo à los Dueños de la carga, los perjuicios que por su criminal detencion se hayan ocasionado; y que en el caso de que no tenga suficientes haberes se encargue de indemnificarlos este Gobierno como que es el que le ha nombrado Gefe de la Lancha.
Que cosa tan desagradable no es para los Gobiernos, que sus oficiales por un lo, ò por una ignorancia crasa de no conocer los respetos que se deben mutuamente las Naciones ó por una precipitacion de juicio, ó por un orgullo descompasado, interrumpán la armonia y buena amistad de las Potencias!  Ya observará V.S. que me ciño à quexarme del Comandante de la Lancha No. 2. pues estoy muy distante de creer que su Exca. el Sõr. Presidente, tiene la menor parte en la violacìon del derecho de Gentes cometido por el Sõr. Elebert; y no dudo que se servirá S. E. repetir nuevas ordenes para que no se imite en lo sucesibo la conducta del Gefe de la Lancha No. 2: para que se guarden todos los respetos y se observen las mayores atenciones en las aguas pertenecientes à los Dominios de España.  Dios gue à V.S. ms. as.  B. L. M. de VS su mas atento servidor

Valentin de Foronda

